TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00733-CV



                              SectionCheck.com, LLC, Appellant

                                                 v.

                                    Drilling Info, Inc., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        D-1-GN-11-000325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Counsel for appellant SectionCheck.com, LLC and counsel for appellee Drilling Info,

Inc. filed an agreed motion to abate this appeal while they continue settlement discussions that

they believe will resolve the underlying matters in this appeal and proceed with related federal

litigation in Bradley J. Broussard, Gene Huggs, and SectionCheck.com, LLC v. Drilling Info, Inc.,

No. 11-CV-00660 in the United States District Court for the Western District of Louisiana.

               We grant the parties’ motion and abate the appeal until September 4, 2012. See

Tex. R. App. P. 10. By that date, the parties are instructed to file either a motion to reinstate and

dismiss the appeal if the parties no longer wish to pursue it, or a report informing this Court

about the status of the appeal and requesting an extension of the abatement. Should the parties fail

to take either action by September 4, 2012, this appeal may be dismissed for want of prosecution.

See Tex. R. App. P. 42.3(b), (c).
Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: February 29, 2012




                                              2